Citation Nr: 1543799	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and the Appellant's daughter


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.  The Veteran passed away in December 2008, and the Appellant is his surviving spouse.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death and asserts that the Veteran was exposed to asbestos during active duty service, which caused disabilities resulting in his death.  The Veteran's death certificate lists the primary cause of death as pulmonary fibrosis, with significant contributing conditions as diabetes mellitus and coronary artery disease.

The Veteran served in the United States Marine Corps and his military occupational specialty (MOS) was an amphibian tractor operator.  The evidence of record reflects he was stationed aboard ships several times when his unit was sent back and forth from California to Japan.  Specifically, the Veteran served aboard the USS PAUL REVERE from November 13, 1960, to December 1, 1960, the USS MONTROSE (APA-212) from January 8, 1961, to January 14, 1961, the USS GEORGE CLYMER (APA-27) from November 28, 1961, to December 16, 1961, and the USS THOMASTON from October 25, 1962, through December 14, 1962, and again from March 1, 1963, to March 6, 1963.  There is also evidence of record indicating that the Veteran worked with asbestos removal after his discharge from active duty.  

In February 2014, the Board remanded this case to obtain the Veteran's post-service medical records dated May 1964 to April 26, 2001, and any records produced after September 27, 2006, from the Oklahoma City VA Medical Center (VAMC).  The record reflects the RO requested these records directly from the Oklahoma City VAMC in February and April 2014 and subsequently received and associated with the claims file the Veteran's VA treatment records beginning April 26, 2001, through December 9, 2008.  The February 2014 remand directives specifically indicated that if any records were not found, no longer existed, or were otherwise unavailable, a written negative reply was required and the RO was required to provide the Appellant with the proper notice in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).  A negative reply was not received as to the unavailability of records prior to April 26, 2001, and proper notice that VA was unable to obtain those records was not provided to the Appellant.

In September 2014, the Appellant's claim was again remanded by the Board to attempt to obtain any additional outstanding records and, if they were found to be unavailable, to provide the proper notice to the Appellant.  In December 2014, the Appeals Management Center (AMC) contacted the Oklahoma City VAMC and requested the Veteran's service treatment records beginning May 1964 and through April 26, 2001.  The Oklahoma City VAMC provided the AMC with a single medical report dated April 26, 2001, which had already been associated with the Veteran's claims file.  Of significance, the Appellant had testified at her June 2011 hearing before the Board that her late husband began having respiratory problems and sought treatment at the Oklahoma City VAMC in the 1970s.  Accordingly, on remand the RO must again attempt to obtain outstanding medical records beginning May 1964 and prior to April 26, 2001.  If those records are unavailable, the RO must provide the Appellant with proper notice pursuant to VA regulations.  See 38 C.F.R. § 3.159 (e).

The VA Adjudication Manual provides guidance as to how to develop asbestos claims.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 1.I.3.  Specifically, the Manual contains a list of probability of asbestos exposure by MOS.  As noted above, the Veteran was an amphibious tractor operator during service.  While this specific MOS is not on that list, the Board finds it is analogous to an equipment operator, which is on the list in the Manual and has been found to have a "minimal" probability of asbestos exposure.  The Veteran is not available to provide information as to how his MOS may have exposed him to asbestos, and given the above findings, the Board concedes exposure to asbestos.  The September 2014 remand had also directed the RO to further develop the Veteran's claim to determine if he was exposed to asbestos while serving aboard ships or in the performance of his duties as an amphibian tractor operator.  The RO did not take further action in this regard, however, as the Board is now conceding exposure, the RO is not required to take further action on remand.

Although asbestos exposure in service is conceded, in order to grant service connection for an asbestos-related disease, the evidence must still demonstrate a nexus between the Veteran's in-service exposure and a currently diagnosed asbestos-related disease.  At a March 2014 VA examination, the VA examiner provided a negative opinion, finding that, while the Veteran may have been exposed to asbestos while in service, there was no evidence to correlate his pulmonary fibrosis to asbestos exposure, and that it was "most probably idiopathic pulmonary fibrosis," as evidenced by private medical records.  In support of that opinion, the VA examiner discussed certain characteristics visible on radiographic imaging, which are typically indicative of asbestos exposure, and found that the Veteran's chest x-rays and computed tomography (CT) scans did not show any evidence of exposure.  According to the VA examiner's research, as discussed in the March 2014 VA examination report, a ground glass appearance on a chest radiograph is indicative of the early stages of asbestosis.  "Ground glass" is a term used to describe "a filmy, hazy appearance, as in radiographs of a lung containing excess fluid."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 808 (32nd ed. 2012).  Clearly, the March 2014 VA examiner overlooked a private October 2008 chest CT scan revealing a "ground glass" appearance and the private physician's interpretation that asbestosis was likely.  Therefore, the March 2014 VA opinion is based on an incomplete and inaccurate factual premise.

Further, the March 2014 VA examiner opined that the Veteran's pulmonary fibrosis was "most probably idiopathic," as evidenced by the Veteran's private treatment records.  The term "idiopathic" is used to describe something of unknown cause or spontaneous origin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 912 (32nd ed. 2012).  The Board finds that the VA examiner's suggestion that the Veteran's lung disorder was likely "idiopathic" actually lends support to the theory that it could have been caused by exposure to asbestos.  For the above reasons, the Board finds that the VA examiner's reasoning behind the negative medical opinion is contradictory and based on an inadequate factual premise; accordingly, the opinion is inadequate and not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The March 2014 VA examiner acknowledged that, had a biopsy had been performed which failed to show idiopathic pulmonary fibrosis, or if the Veteran's scanning studies had shown evidence of typical findings of asbestos exposure, the examiner "might have been" in favor of a positive opinion.  Although the evidence does, in fact, show radiographic evidence indicative of asbestos exposure, the VA examiner's use of the words "might have been" are too speculative to constitute a positive opinion linking the Veteran's pulmonary fibrosis to asbestos exposure, and therefore, the Board is unable to rely on this statement to find in favor of the Appellant.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Even assuming the VA examiner's opinion was not speculative in nature, there was no indication as to whether the examiner would have found the Veteran's pulmonary fibrosis was due to the Veteran's exposure to asbestos during active duty service or during his post-service employment.  As discussed earlier, although exposure to asbestos during service has been conceded, the evidence must still demonstrate a nexus between the Veteran's in-service asbestos exposure and a diagnosed asbestos-related disease.

The evidence of record also contains two private medical opinions, both finding that the Veteran's asbestos exposure during service caused his pulmonary fibrosis.  In an August 2008 letter, M. F., M.D. reported treating the Veteran for pulmonary fibrosis and it was Dr. M. F.'s clinical impression that the Veteran had pulmonary asbestoses.  Dr. M. F. did not provide any reasoning for this opinion other than the fact that the Veteran had been exposed to asbestos during active duty service.  In an August 2009 letter, P. H., M.D. found that it was "more likely than not" that the Veteran's pulmonary issues and fibrosis began as a consequence of his "significant asbestos exposure" aboard four different ships during service.  Dr. P. H. indicated that the computerized axial tomography (CAT) scan findings "could certainly be related to underlying asbestosis with underlying interstitial fibrosis."  Significantly, neither medical opinion discussed the Veteran's civilian career involving asbestos removal.  Similar to the VA examination of record, these private opinions are based on an incomplete factual premise and are therefore inadequate..  See Reonal, 5 Vet. App. at 461.

As there are no adequate medical opinions of record with which to adjudicate the Veteran's claim, a remand is required to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Finally, the only medical evidence of record from the Veteran's active duty service associated with the claims file is a May 1964 separation examination and a brief report of medical care regarding an in-service motor vehicle accident.  There are no service treatment records for the Veteran's period of active duty service.  Additionally, the Veteran's personnel record reflects that he served with the Ohio National Guard from April 1958 to May 1960 and with the United States Marine Corps Reserves from May 1964 to May 1966; medical records from those periods of service have not been requested and have not been associated with the evidence of record.

On remand, the RO must again request the Veteran's active duty service treatment records until the records are received or it is determined that the records do not exist or that further attempts to locate them would be futile.  See 38 C.F.R. § 3.159(c) (2015).  The RO must also attempt to obtain the Veteran's medical records from his Reserve and National Guard service by following the procedures as outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.B.3.c.  The RO must also contact the Ohio Adjutant General's office and request any medical and personnel records in their possession.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.J.5.d.  If these sources do not have relevant records, a records request must also be made to the Chief of the National Guard Bureau.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.K.1.l.  If the RO is unable to obtain any of the above, the Appellant must be informed of such in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must request the Veteran's service treatment records, National Guard and Reserve medical records, and VA medical records generated between May 1964 and prior to April 26, 2001, from the Oklahoma City VAMC and any associated outpatient clinics.  All attempts to obtain these records must be documented and associated with the claims file.

If the records are not found, no longer exist, are otherwise unavailable, or if further attempts to locate them would be futile, the Appellant must be notified in accordance with VA regulations.  See 38 C.F.R. § 3.159(e).  The Appellant and her representative must then be given an adequate opportunity to respond.

2.  After the above requested development is completed to the extent possible, the RO must obtain a medical opinion from a physician with appropriate expertise to be able to provide an etiology opinion regarding the relationship between the Veteran's presumed in-service asbestos exposure and pulmonary fibrosis.  The claims file in the form of electronic records must be made available for review.  The physician must be informed that it is presumed that the Veteran was exposed to asbestos during active duty but the extent of exposure is unknown.  The physician must indicate whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's pulmonary fibrosis was etiologically linked to his active duty service, to include exposure to asbestos.

In providing that medical opinion, the physician must be given a copy of this remand and must specifically consider AND discuss:

(a)  The Appellant's claims that the Veteran had respiratory problems beginning in the 1970s;

(b)  Any conflicting medical opinions of record, to include, if applicable, the March 2014 VA opinion or the private medical opinions from Drs. M. F. and P. H.;

(c)  Any risk factors other than exposure to asbestos which may have contributed to the Veteran's pulmonary fibrosis; and

(d)  The Veteran's post-service civilian career involving asbestos removal, and the Appellant's statement that her husband wore protective gear during his civilian career.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The medical opinion and report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Appellant's claim.  If any benefit on appeal remains denied, the Appellant and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

